DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahoor et al., US Pub. No.: US2017/0053398 A1.
Regarding claim 1, Mahoor teaches A method for classifying prostate cancer tissue data by using a trained deep learning network (Abstract; A classifier may be applied to an output of the trained neural network to identify whether cancer is present in the stained tissue sample.), wherein said analysis comprises the steps of: - capturing of histological tissue image data from a prostate tissue sample that has been stained with at 

Regarding claim 2, Mahoor teaches all the limitations in claim 1.  Mahoor also teaches wherein the identification of said nucleus uses a marked point process (par. 0044).  

Regarding claim 3, Mahoor teaches all the limitations in claim 1.  Mahoor also teaches wherein said window is square and centered around the centroid of said nucleus (par. 0089).

Regarding claim 4, Mahoor teaches all the limitations in claim 1.  Mahoor also teaches wherein said window is of the same size as the windows used to train the deep learning network (par. 0089).

Regarding claim 5, Mahoor teaches all the limitations in claim 1.  Mahoor also teaches wherein said deep learning network is a convolutional neural network (par. 0040).

Regarding claim 6, Mahoor teaches all the limitations in claim 1.  Mahoor also teaches wherein the classification of said regions comprise the steps of: - deriving one density map, said density map corresponding to a portion of said tissue data that represents the stroma (par. 0005); - segmenting said density map into at least one gland, using morphologically-based segmentation (par. 0008); - classifying said gland with the category of the most prevalent category among its nuclei (par. 0042).

Regarding claim 7, Mahoor teaches A method for training a deep learning network that classifies nuclei in histological tissue image data into categories (Abstract; A classifier may be applied to an output of the trained neural network to identify whether cancer is present in the stained tissue sample.), the method comprising the steps of: - capturing of histological tissue image data from a prostate tissue sample that has been stained with at least two stains, said histological tissue image data comprising a set of pixels, said stains being light absorbent, and one said stain being absorbed primarily by the stroma, the other said stain being absorbed primarily by the nuclei (par. 0035; Along with the digitized magnified RGB image, various parameters indicative of the image capture may be appended to the image file or stored separately, such as: magnification level, lighting level, white balance, tissue sample magnifier and scanner 105 make/model(s), a date and/or timestamp, etc.); - segmenting said tissue data into at least one gland, where said gland is surrounded by stromal tissue (par. 0008; applying a mean shift cluster algorithm to the digital image of the tissue sample to obtain an initial segmented image.); - labelling at least one gland according to its category (par. 0066; "True Label" refers to the known grade of a tissue sample (as determined by experts), and "Predicted Label" refers to the grade determined by the classification.); - identifying at least one nucleus in said histological tissue image data (par. 0042; Most of the criteria of malignancy are seen in the nuclei of the cells.); - labelling said nucleus according to the category of said nucleus centroid's surrounding tissue (par. 0042; In the internal structure of the nuclei, the chromatin is irregularly distributed and exhibits coarse granularity and irregular clumping.); - identifying a window of pixels around said labelled nucleus (par. 

Regarding claim 8, Mahoor teaches all the limitations in claim 7.  Mahoor also teaches wherein the glandular segmentation further comprises the steps of: - deriving one density map, said density map corresponding to a portion of said tissue data that represents the stroma (par. 0005);WO 2019/105976PCT/EP2018/082786 24 - segmenting said density map into at least one gland (par. 0008).

Regarding claim 9, Mahoor teaches all the limitations in claim 8.  Mahoor also teaches wherein said density map is derived using the BCD method (par. 0059).

Regarding claim 10, Mahoor teaches all the limitations in claim 7.  Mahoor also teaches wherein said glands have been labelled according to their categories by at least one expert (par. 0042).

Regarding claim 11, Mahoor teaches all the limitations in claim 7.  Mahoor also teaches wherein said categories comprise prostate components (par. 0031).

Regarding claim 12, Mahoor teaches all the limitations in claim 7.  Mahoor also teaches wherein the identification of said nucleus uses a marked point process (par. 0044).

Regarding claim 13, Mahoor teaches all the limitations in claim 7.  Mahoor also teaches wherein said window is square and centered around the centroid of said nucleus (par. 0089).

Regarding claim 14, Mahoor teaches all the limitations in claim 7.  Mahoor also teaches wherein said deep learning network is a convolutional neural network (par. 0040).

Regarding claim 15, Mahoor teaches A method for classifying prostate cancer tissue data by using a trained deep learning network (Abstract; A classifier may be applied to an output of the trained neural network to identify whether cancer is present in the stained tissue sample.), wherein said analysis comprises the steps of:WO 2019/105976PCT/EP2018/082786 22 - capturing of histological tissue image data from a prostate tissue sample that has been stained with at least two stains, said histological tissue image data comprising a set of pixels, said stains being light absorbent, and one said stain being absorbed primarily by the stroma, the other said stain being absorbed primarily by the nuclei (par. 0035; Along with the digitized magnified RGB image, various parameters indicative of the image capture may be appended to the image file or stored separately, such as: magnification level, lighting 



Regarding claim 17, Mahoor teaches all the limitations in claim 15.  Mahoor also teaches wherein each said window is square, of the same dimensions, as the windows in the deep learning training data and centered around the centroid of an individual nucleus (par. 0089).

Regarding claim 18, Mahoor teaches all the limitations in claim 15.  Mahoor also teaches wherein the deep learning network is a convolutional neural network (par. 0040).

Regarding claim 19, Mahoor teaches all the limitations in claim 15.  Mahoor also teaches wherein the classification of said regions comprise the substeps of: - deriving one density map, said density map corresponding to a portion of said tissue data that represents the stroma (par. 0005); - segmenting said density map into at least one gland (par. 0008); - classifying said gland with the category of the most prevalent category among its nuclei (par. 0042).

Regarding claim 20, Mahoor teaches all the limitations in claim 15.  Mahoor also teaches wherein the glandular segmentation further comprises the substeps of: - deriving one density map, said density map corresponding to a portion of said training histological 

Regarding claim 21, Mahoor teaches all the limitations in claim 15.  Mahoor also teaches wherein said glands have been labelled according to their categories by at least one expert, the categories comprising prostate components (par. 0042).

Regarding claim 22, Mahoor teaches Image capture and analysis apparatus (Fig. 1, par. 0032; System 100 may include: tissue sample slicing and manipulation apparatus 103) comprising: - microscope adapted to capturing histological tissue image data from a tissue sample that has been stained with at least two stains, the said stains being light absorbent (par. 0035; Tissue sample magnifier and scanner 105 may be used to magnify and image the one or more stained tissue samples following staining using the Hematoxylin and Eosin staining apparatus 104.); - image processing modules adapted to perform the steps of: - creating a deep learning training data set comprising square windows centered around nuclei in said tissue image data (par. 0040; These neural networks may be applied to varying decomposition levels of the Shearlet transforms and may be used to create multiple neural networks that, once trained, are used to assess RGB images of stained tissue samples under test.); - training a deep learning network to recognize the category of at least one nucleus in a data set of histological tissue image (par. 0005; the trained neural network was trained using Shearlet coefficients of a plurality of digital RGB images, the plurality of digital RGB images comprising a first subset of digital RGB images that are indicative of tissue of the type of tissue having 

Regarding claim 23, Mahoor teaches all the limitations in claim 22.  Mahoor also teaches wherein the trained deep learning network can reside on a server in a client/server architecture (par. 0007).

Regarding claim 24, Mahoor teaches all the limitations in claim 22.  Mahoor also teaches wherein the trained deep learning network can reside on a client in a client/server architecture (par. 0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649